Citation Nr: 1409503	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran's countable income exceeds the maximum annual rate permissible for receipt of non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board from a March 2010 determination from the Pension Management Center in Milwaukee Wisconsin, which found the Veteran to be eligible for nonservice connection pension based on disability but determined that his income exceeded the allowable income limits for entitlement to such pension, and denied entitlement on this basis.  The matter is now in the jurisdiction of the VA Regional Office (RO) in New Orleans, Louisiana.  


FINDINGS OF FACT

The Veteran's countable income exceeds the maximum annual pension rate (MAPR).


CONCLUSION OF LAW

The criteria are not met for entitlement to non-service-connected pension benefits. 38 U.S.C.A. §§ 1521 , 1522 (West 2002); 38 C.F.R. §§ 3.3 , 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical file and electronic ("Virtual VA") file. Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  He must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to him).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102 , 4.3 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).

The notice requirements were met in this case by way of a letter sent to the Veteran in March 2011.  The letter advised him of the information and evidence necessary to substantiate his claim, including of his and VA's respective obligations in obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183   (2002); 38 C.F.R. § 3.159(b).  The letter also advised him of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (discussing the need to provide notice concerning these "downstream" elements of a claim for service connection, albeit a benefit that instead is intended to provide compensation, so on the premise of disability related to military service, rather than pension which accepts the disability or disabilities are not related to service though nonetheless permanently and totally disabling). 

Here, as will be explained, although it has been determined the Veteran is entitled to a VA pension, his yearly income exceeds the MAPR, in turn precluding his actual receipt of this benefit.  Consequently, at least presently, there is no legal entitlement to this benefit.  VA has attempted to obtain the financial information needed to determine whether his yearly countable income exceeds the MAPR.  While the Veteran did submit financial information regarding his income for 2009, he has not submitted any additional evidence as to his current income levels, despite having been advised by the RO in its March 2010 notice of denial of his options to do so.  This notice advised that he had until January 1, 2012 to submit income and expense information for the time period from January 1, 2011 to January 21, 2012 in order to establish entitlement to pension as of January 2011.  The RO also told him to submit a VAF 21-0516-1 "Improved Pension Eligibility Verification Report" for the periods from December 2009 to December 2010 and from January 2011 to January 2012.  In spite of this, he has not provided additional information as to his current income status for these periods throughout the pendency of this appeal.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not a one-way street).  Given all that has transpired, it is difficult to discern what additional guidance VA could have provided him as to what further evidence he should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims.").  See also Reyes v. Brown, 7 Vet. App. 113, 116 (1994) and Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran and, instead, place even greater burden on VA's already limited resources).

Analysis

Pursuant to 38 U.S.C.A. § 1521(a), improved (non-service-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his willful misconduct. 

Basic entitlement to improved pension exists if, among other things, a Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521  (West 2002); 38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased from year to year. 38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  In addition, payment of a veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the veteran, the veteran's spouse, and the veteran's children. 38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a) ; see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Income received from the Social Security Administration  (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

The Veteran filed his claim for entitlement to pension in December 2009.  In conjunction with his claim, he submitted an income verification sheet that described his monthly income to include $1327 beginning December 29, and a monthly pension from Ashland, Incorporated of $64.07 per month.  The evidence obtained from the Social Security Administration (SSA) via SSA inquiry reveals that his income beginning in December 2009 included a retroactive payment from SSA of $15, 221.00 and recurrent monthly payments of 1327.00.  The SSA payment letter dated in November 2009 added the monthly income of employment related pension of $64 per month, plus the monthly benefits of $1327, subtracted by $20 noncountable income in calculating his total countable income of $1371 per month.  His total annual payment for 2009 was shown to be $15, 924 Social Security income plus $768 other monthly income (from the 64.07 monthly pension), plus the $15,221 lump sum payment from SSA.  This totaled $31,913.    

The Veteran has not indicated that he has any medical expenses offsetting his income, specifically reporting in a December 2009 statement that he had no medical expenses, as he received his medical treatment at the VA medical center since 2000.  He also indicated that he had no dependents, and also reported that he was separated from his wife for more than 3 years ago and did not pay any expenses for her within the past 12 months.  

The maximum allowable income for Veterans without dependents in the year 2009 was shown to be $11830.  The preponderance of the evidence shows that the Veteran's income in 2009 exceeded this amount.  The Board notes that his base income of Social Security disability alone, without adding the additional income from the pension and the lump sum payment, was $15,924 in 2009, and this alone exceeds the MAPR.  

As noted above, the Veteran has not submitted any additional evidence as to his current income levels, despite having been advised by the RO in its March 2010 notice of denial of his options to do so and being provided with the requisite documents in order to do so.  He has not indicated that he has incurred medical expenses to offset his income.  Again as the Veteran has not provided additional evidence of his current financial status to include the periods from December 2009 to December 2010 and from January 2011 to January 2012, despite being provided the means to do so, the Board has no option other than to deny his claim.  


ORDER

Entitlement to non-service-connected pension benefits is denied based on his countable income exceeding the maximum allowable rate.  




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


